


110 HR 1506 IH: Fuel Economy Reform

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1506
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Markey (for
			 himself, Mr. Platts,
			 Mr. George Miller of California,
			 Mr. Kirk, Mr. Rangel, Mrs.
			 Bono, Mr. Frank of
			 Massachusetts, Mr. Wolf,
			 Mr. Lantos,
			 Mr. Young of Florida,
			 Mr. Lewis of Georgia,
			 Mr. King of New York,
			 Ms. Eshoo,
			 Mr. Tom Davis of Virginia,
			 Mr. Sestak,
			 Mr. Gilchrest,
			 Ms. Solis,
			 Mr. Castle,
			 Ms. DeGette,
			 Mr. Gerlach,
			 Mr. Olver,
			 Mr. Shays,
			 Mr. Wynn, Mr. Ramstad, Mrs.
			 Capps, Mr. LoBiondo,
			 Mr. Weiner,
			 Mr. Reichert,
			 Ms. Hooley,
			 Mr. Saxton,
			 Mr. Inslee,
			 Mr. Smith of New Jersey,
			 Mr. Butterfield,
			 Mr. LaTourette,
			 Mr. Hodes,
			 Mr. Bartlett of Maryland,
			 Ms. Shea-Porter,
			 Mr. Kuhl of New York,
			 Mr. Petri,
			 Mr. Grijalva,
			 Mr. Van Hollen, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To increase fuel economy standards for automobiles, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Economy Reform
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)United States
			 dependence on oil imports imposes tremendous burdens on America’s economy,
			 foreign policy, and military.
			(2)According to the
			 Energy Information Administration, 60 percent of the crude oil and petroleum
			 products consumed in the United States between April 2005 and March 2006
			 (12,400,000 barrels per day) was imported. At a cost of $60 per barrel of oil,
			 Americans remit an average of $500,000 per minute to other countries for
			 petroleum, money that could have been spent creating domestic jobs and
			 strengthening our Nation’s economy.
			(3)A
			 significant percentage of these petroleum imports originate in countries
			 controlled by regimes that are unstable or openly hostile to the interests of
			 the United States. Dependence on production from these countries contributes to
			 the volatility of domestic and global markets and the risk
			 premium paid by American consumers.
			(4)The Energy
			 Information Administration projects that the total petroleum demand in the
			 United States will increase by 23 percent between 2006 and 2026, while domestic
			 crude production is expected to decrease by 11 percent, resulting in an
			 anticipated 28 percent increase in petroleum imports. Absent significant
			 action, our Nation will become more vulnerable to oil price increases, more
			 dependent upon foreign oil, and less able to pursue our national
			 interests.
			(5)It is technically feasible to achieve oil
			 savings of more than 2,500,000 barrels of oil per day by 2017 and 7,000,000
			 barrels of oil per day by 2026. This goal can be achieved by improving the
			 gasoline efficiency of vehicles, replacing oil with cellulosic biofuels, and
			 encouraging the use of public transit and other alternative transportation
			 options.
			(6)Two-thirds of all
			 domestic oil use occurs in the transportation sector, which is 97 percent
			 reliant upon petroleum-based fuels. Passenger vehicles, including light trucks
			 under 10,000 pounds gross vehicle weight, represent over 60 percent of the oil
			 used in the transportation sector.
			(7)Corporate average
			 fuel economy of all cars and trucks improved by 70 percent between 1975 and
			 1987. Between 1987 and 2006, fuel economy improvements have stagnated and are
			 much worse than the vehicle fuel economy in many developed countries and some
			 developing countries, including China.
			(8)Significant
			 improvements in engine technology occurred between 1986 and 2006. These
			 advances have been used to make vehicles larger and more powerful, rather than
			 to increase fuel economy. Between 1985 and 2005, average vehicle horsepower
			 nearly doubled, average vehicle weight increased by 25 percent, and
			 acceleration times for new vehicles improved by 25 percent. During the same
			 time period, average vehicle fuel economy decreased by 2 percent.
			(9)According to a 2002 fuel economy report by
			 the National Academies of Science, improvements in automotive technology offer
			 the opportunity to significantly increase fuel economy while maintaining
			 vehicle size and performance and improving safety. The fleet analyzed by the
			 Academies would be able to improve its fuel economy by 10–15 miles per gallon
			 within 10–15 years using technologies that were commercially available in
			 2002.
			(10)The 2002 fuel
			 economy study clearly states that fuel economy can be increased without
			 negatively impacting the safety of America’s cars and trucks. Some new
			 technologies can increase both safety and fuel economy (such as high strength
			 materials, unibody design, lower bumpers). Design changes related to fuel
			 economy also present opportunities to reduce the incompatibility of tall,
			 stiff, heavy vehicles with the majority of vehicles on the road.
			(11)A 2004 report by
			 David Greene of Oak Ridge National Labs entitled, The Effect of Fuel
			 Economy on Automobile Safety: A Reexamination, demonstrates that fuel
			 economy is not linked with increased fatalities. The report notes that,
			 higher mpg is significantly correlated with fewer fatalities. In
			 other words, a thorough analysis of data from 1966 to 2002 indicates that
			 vehicle manufacturers can simultaneously increase fuel economy and improve
			 vehicle safety.
			(12)A 2002 study
			 entitled, An Analysis of Traffic Deaths by Vehicle Type and
			 Model, by Marc Ross and Tom Wenzel from the University of Michigan,
			 demonstrates that large vehicles do not have lower fatality rates than smaller
			 vehicles. Ross and Wenzel analyzed Federal accident data between 1995 and 1999
			 and showed that the Honda Civic and Volkswagen Jetta both had lower fatality
			 rates for the driver than the Ford Explorer, the Dodge Ram, or the Toyota
			 4Runner. Even the largest vehicles, such as the Chevrolet Tahoe and Suburban,
			 had fatality rates that were no better than the Jetta or the Nissan Maxima. In
			 other words, a well-designed compact car can be safer than a sport-utility
			 vehicle or a pickup truck. Design, rather than weight, is the key to vehicle
			 safety.
			(13)Significant
			 change must occur to strengthen the economic competitiveness of the domestic
			 auto industry. According to a recent study by the University of Michigan, a
			 sustained gasoline price of $2.86 per gallon would lead Detroit’s Big 3
			 automakers’ profits to shrink by $7,000,000,000 as they absorb 75 percent of
			 the lost vehicle sales. This would put nearly 300,000 Americans out of
			 work.
			3.Definition of
			 automobile
			(a)In
			 generalSection 32901(a)(3) of title 49, United States Code, is
			 amended by striking rated at— and all that follows
			 through the period at the end and inserting rated at not more than
			 10,000 pounds gross vehicle weight..
			(b)Fuel economy
			 informationSection 32908(a) of title 49, United States Code, is
			 amended, by striking section— and all that follows through
			 (2) and inserting section, the term.
			(c)Effective
			 dateThe amendments made by this section shall apply to model
			 year 2009 and each subsequent model year.
			4.Average fuel economy
			 standards
			(a)StandardsSection 32902 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)in the header, by
			 inserting manufactured
			 before model year 2012 after Non-passenger
			 automobiles; and
					(B)by adding at the
			 end the following: This subsection shall not apply to automobiles
			 manufactured after model year 2011.;
					(2)in subsection
			 (b)—
					(A)in the header, by
			 inserting manufactured
			 before model year 2012 after Passenger
			 automobiles;
					(B)by inserting
			 and before model year 2009 after 1984; and
					(C)by adding at the
			 end the following: Such standard shall be increased by 4 percent per
			 year for model years 2009 through 2011 (rounded to the nearest 1/10 mile per
			 gallon);
					(3)by amending
			 subsection (c) to read as follows:
					
						(c)Automobiles
				manufactured after model year 2011(1)Not later than 18 months
				before the beginning of each model year after model year 2011, the Secretary of
				Transportation shall prescribe, by regulation—
								(A)an average fuel economy standard for
				automobiles manufactured by a manufacturer in that model year that is the same
				for each manufacturer; or
								(B)based on 1 or more vehicle attributes
				that relate to fuel economy—
									(i)separate standards for different
				classes of automobiles; or
									(ii)standards expressed in the form of
				a mathematical function.
									Any
				standards prescribed under subparagraph (B) shall apply equally to all
				manufacturers.(2)(A)Except as provided under paragraph (3) and
				subsection (d), standards under paragraph (1) shall attain—
									(i)a projected level of average fuel
				economy of at least 27.5 miles per gallon for automobiles manufactured by a
				manufacturer for model year 2012; and
									(ii)a projected level of average fuel
				economy of at least 35 miles per gallon for automobiles manufactured by a
				manufacturer for model year 2018.
									(B)(i)The projected level of
				average fuel economy for automobiles manufactured by a manufacturer for model
				year 2013 and each succeeding model year shall be increased by not less than 4
				percent from the level for the prior model year (rounded to the nearest 1/10
				mile per gallon).
									(ii)(I)Notwithstanding clause (i), the Secretary
				of Transportation may increase the projected level of average fuel economy for
				automobiles manufactured by a manufacturer by less than 4 percent from the
				level for the prior model year for 1 or more model years if the Secretary of
				Transportation, in consultation with the Secretary of Energy, determines
				that—
											(aa)the minimum increase required under
				clause (i) for each model year—
												(AA)is technologically unachievable;
				or
												(BB)is shown, by clear and convincing
				evidence, not to be cost effective (as determined under paragraph (4));
				and
												(bb)an increase of less than the minimum
				increase required under clause (i) for a model year will not result in a
				failure to attain the projected levels of average fuel economy required under
				subparagraph (A).
											(II)If a lower increase is prescribed
				for a model year under subclause (I), such increase shall be the maximum
				increase that—
											(aa)is technologically achievable;
				and
											(bb)is cost effective.
											(C)Notwithstanding subparagraphs (A) and
				(B), the fleetwide average fuel economy standard for automobiles manufactured
				by a manufacturer in a model year for that manufacturer’s domestic fleet and
				for its foreign fleet as calculated under section 32904 as in effect before the
				date of enactment of the Fuel Economy Reform
				Act shall not be less than 92 percent of the average fuel economy
				projected by the Secretary for the combined domestic and foreign fleets
				manufactured by that manufacturer in that model year.
								(3)(A)In determining cost
				effectiveness under paragraph (2)(B)(ii), the Secretary of Transportation shall
				take into account the total value to the Nation of reduced petroleum use,
				including the value of reducing external costs of petroleum use, using—
									(i)a value for such external costs equal
				to 50 percent of the value of a gallon of gasoline saved; or
									(ii)the amount determined in an analysis
				of the external costs of petroleum use that considers—
										(I)value to consumers;
										(II)economic security;
										(III)national security;
										(IV)foreign policy;
										(V)the impact of oil use—
											(aa)on sustained cartel rents paid to
				foreign suppliers;
											(bb)on long-run potential gross domestic
				product due to higher normal-market oil price levels, including inflationary
				impacts;
											(cc)on import costs, wealth transfers, and
				potential gross domestic product due to increased trade imbalances;
											(dd)on import costs and wealth transfers
				during oil shocks;
											(ee)on macroeconomic dislocation and
				adjustment costs during oil shocks;
											(ff)on the cost of existing energy security
				policies, including the management of the Strategic Petroleum Reserve;
											(gg)on the timing and severity of the oil
				peaking problem;
											(hh)on the risk, probability, size, and
				duration of oil supply disruptions;
											(ii)on OPEC strategic behavior and long-run
				oil pricing;
											(jj)on the short term elasticity of energy
				demand and the magnitude of price increases resulting from a supply
				shock;
											(kk)on oil imports, military costs, and
				related security costs, including intelligence, homeland security, sea lane
				security and infrastructure, and other military activities;
											(ll)on oil imports, diplomatic and foreign
				policy flexibility, and connections to geopolitical strife, terrorism, and
				international development activities;
											(mm)all relevant environmental hazards under
				the jurisdiction of the Environmental Protection Agency; and
											(nn)on well-to-wheels urban and local air
				emissions of pollutants and their uninternalized costs;
											(VI)the impact of the oil or energy
				intensity of the United States economy on the sensitivity of the economy to oil
				price changes, including the magnitude of gross domestic product losses in
				response to short term price shocks or long term price increases;
										(VII)the impact of United States
				payments for oil imports on political, economic, and military developments in
				unstable or unfriendly oil exporting countries;
										(VIII)the uninternalized costs of
				pipeline and storage oil seepage, and for risk of oil spills from production,
				handling, and transport, and related landscape damage; and
										(IX)additional relevant factors, as
				determined by the Secretary.
										(B)When considering the value to
				consumers of a gallon of gasoline saved, the Secretary of Transportation may
				not use a value less than the greatest of—
									(i)the average national cost of a gallon
				of gasoline sold in the United States during the 12-month period ending on the
				date on which the new fuel economy standard is proposed;
									(ii)the most recent weekly estimate by
				the Energy Information Administration of the Department of Energy of the
				average national cost of a gallon of gasoline (all grades) sold in the United
				States; or
									(iii)the gasoline prices projected by the
				Energy Information Administration for the 20-year period beginning in the year
				following the year in which the standards are established.
									(4)In prescribing standards under this
				subsection, the Secretary may prescribe standards for 1 or more model
				years.
							(5)(A)Not later than December
				31, 2009, the Secretary of Transportation, the Secretary of Energy, and the
				Administrator of the Environmental Protection Agency shall submit a joint
				report to Congress on the state of global automotive efficiency technology
				development, and on the accuracy of tests used to measure fuel economy of
				automobiles under section 32904(c), utilizing the study and assessment of the
				National Academy of Sciences referred to in subparagraph (B).
								(B)The Secretary shall enter into
				appropriate arrangements with the National Academy of Sciences to conduct a
				comprehensive study of the technological opportunities to enhance fuel economy
				and an analysis and assessment of the accuracy of fuel economy tests used by
				the Administrator of the Environmental Protection Agency to measure fuel
				economy for each model under section 32904(c). Such analysis and assessment
				shall identify any additional factors or methods that should be included in
				tests to measure fuel economy for each model to more accurately reflect actual
				fuel economy of automobiles. The Secretary and the Administrator of the
				Environmental Protection Agency shall furnish, at the request of the Academy,
				any information which the Academy determines to be necessary to conduct the
				study, analysis, and assessment under this subparagraph.
								(C)The report submitted under
				subparagraph (A) shall include—
									(i)the study of the National Academy of
				Sciences referred to in subparagraph (B); and
									(ii)an assessment by the Secretary of
				technological opportunities to enhance fuel economy and opportunities to
				increase overall fleet safety.
									(D)The report submitted under
				subparagraph (A) shall identify and examine additional opportunities to reform
				the regulatory structure under this chapter, including approaches that seek to
				merge vehicle and fuel requirements into a single system that achieves equal or
				greater reduction in petroleum use and environmental benefits.
								(E)The report submitted under
				subparagraph (A) shall—
									(i)include conclusions reached by the
				Administrator of the Environmental Protection Agency, as a result of detailed
				analysis and public comment, on the accuracy of current fuel economy
				tests;
									(ii)identify any additional factors that
				the Administrator determines should be included in tests to measure fuel
				economy for each model to more accurately reflect actual fuel economy of
				automobiles; and
									(iii)include a description of options,
				formulated by the Secretary and the Administrator, to incorporate such
				additional factors in fuel economy tests in a manner that will not effectively
				increase or decrease average fuel economy for any automobile
				manufacturer.
									(F)There is authorized to be
				appropriated to the Secretary such amounts as are required to carry out the
				study, analysis, and assessment required by subparagraph
				(B).
								;
				and
				(4)in subsection
			 (g)(2), by striking (and submit the amendment to Congress when required
			 under subsection (c)(2) of this section).
				(b)Conforming
			 amendments
				(1)In
			 generalChapter 329 of title 49, United States Code, is
			 amended—
					(A)in section
			 32903—
						(i)by
			 striking passenger each place it appears;
						(ii)by
			 striking section 32902(b)–(d) of this title each place it
			 appears and inserting subsection (c) or (d) of section
			 32902;
						(iii)by
			 striking subsection (e); and
						(iv)by
			 redesignating subsection (f) as subsection (e); and
						(B)in section
			 32904(a)—
						(i)by
			 striking passenger each place it appears; and
						(ii)in
			 paragraph (1), by striking subject to and all that follows
			 through section 32902(b)–(d) of this title and inserting
			 subsection (c) or (d) of section 32902.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 automobiles manufactured after model year 2011.
				5.Automobile
			 safetyNothing in this Act
			 shall be construed to limit, constrain, supercede, or expand the authority of
			 the Secretary of Transportation to prescribe motor vehicle safety standards to
			 reduce traffic accidents and deaths and injuries resulting from traffic
			 accidents conferred by chapter 301 of title 49, United States Code.
		
